DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0076327 (Glaser) in view of US 2015/0292283 (Lemm).
Independent claim 1: Glaser discloses a downhole casing pulling tool (title), comprising:
a mandrel ("mandrel 162" & "mandrel 120" - ¶ 48, figs 2A, 3A, & 5A) extending through an anchor ("anchor 160" - ¶ 46, figs 2a & 3A) and a puller ("puller 110" - ¶ 46, figs 2A & 5A);
the anchor comprising:
a carrier ("slips 180" - ¶ 48, fig 3A) disposed on the mandrel (180 is on 162 - fig 3A) and movable between an extended position (fig 4A) and a retracted position (fig 3A; the anchor is resettable: ¶s 9 & 10); and
the puller comprising:
 disposed on the mandrel ("puller piston 130 is disposed on the puller mandrel 120" - ¶ 70) and movable between a first position and a second position ("The puller piston 130 is hydraulically movable relative to the puller mandrel 120 from an extended condition (FIG. 5A) to a pulled condition (FIG. 6A) during operations" - ¶ 72). Glaser does not disclose a plurality of inserts movably disposed on the carrier. Rather Glaser discloses the carrier as directly gripping the casing (fig 4A).
However, Lemm discloses a slip assembly for an anchor (abstract) comprising a carrier ("base assembly 10") that is disposed on a mandrel ("The mandrel of the tool is not shown but such a mandrel supports the cone 16 and has a device to create relative movement for setting and releasing a slip" - ¶ 13) and a plurality of inserts ("wicker segment 24") movably disposed in the carrier (title) as the carrier moves between the extended position and the retracted position (Movable during release: ¶ 13. Further "breakable member 30" is disclose as optional - ¶ 13 - thus meaning that the inserts may also be relatively movable during the first initial setting), the plurality of inserts configured to engage an internal surface of a tubular ("wickers 26 engage and penetrate into the surrounding tubular schematically illustrated as 28" - ¶ 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the movable inserts taught by Lemm on the anchor taught by Glaser. This arrangement aids in the releasing of the slips after setting (¶ 14), and releasing / re-setting of the anchor is also taught by Glaser (¶s 9 & 10). The use of the segment design also allows the use of dissimilar materials for the base and wicker segments (¶ 14 of Lemm).
(¶ 62 of Glaser) while Lemm teaches only one (fig 1). As the duplication of parts has been held to be obvious (MPEP §2144.04, subsection VI, B), and the primary reference discloses "preferably multiple" ramps that match the location of the inserts taught by the secondary reference, the examiner respectfully holds that it would also be obvious to use a plurality of the inserts taught by Lemm for each of the ramps taught by Glaser. 

Claim 2: The downhole casing pulling tool of claim 1, wherein the carrier ("slips 180" of Glaser; "base assembly 10" of Lemm) includes a plurality of pockets (as modified in claim 1 above, the "base assembly 10" would have a plurality of inserts 24, which result in a plurality of pockets formed by "dovetail 32" and "guide surface 38" of Lemm - figs 3-6), each pocket configured to receive one of the plurality of inserts (ibid).

Claim 3: The downhole casing pulling tool of claim 2, further comprising a clearance between each pocket and the one of the plurality of inserts (generally formed between "guide surface 38" and "edge guides 34" - fig 6).

Claim 4: The downhole casing pulling tool of claim 2, wherein: each of the plurality of pockets includes a base (unnumbered but drawn to the bottom of "dovetail 32" of the base in fig 5 of Lemm) and an opening (drawn to the narrowed opening of "dovetail 32" above the bottom of the dovetail, clearly shown in fig 5); and
(shown in cross-section in fig 5) is greater than a length of the opening (ibid).

Claim 5: The downhole casing pulling tool of claim 2, wherein each of the plurality of pockets includes at least one of a stepped side (34 / 38 - figs 3, 4, & 6), a curved side ("dovetail 32" - fig 5), and an angled side (ibid).

Claim 6: The downhole casing pulling tool of claim 5, wherein each of the plurality of inserts ("wicker segment 24" of Lemm) includes at least one side complementary to the at least one side of the respective pocket (figs 3-6 & ¶ 13).

Claim 7: The downhole casing pulling tool of claim 1, wherein each of the plurality of inserts is movably disposed in the carrier as the plurality of inserts engage the internal surface of the tubular (The "breakable member 30" is optional, and even if it is used, it is broken, and the inserts are therefore moveable, while the inserts engage the surrounding tubular: ¶ 13 of Lemm).

Claim 8: The downhole casing pulling tool of claim 1, wherein the plurality of inserts are arranged longitudinally in the carrier (As modified in claim 1 above, the inserts are use for each of the ramps 168/188 taught by Glaser. Therefore, as modified, the inserts will be arranged longitudinally just like the ramps: fig 3A of Glaser).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676